Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is responsive to RCE filed 12/3/2021. Claims 1, 9 and 20 are independents. Claims 6  and 18 are cancelled. Claims 1, 9 and 20 are amended. Claims 1-5, 7-17 and 19-20 are currently pending.

Response To Argument
Applicant’s amendment and argument with respect to rejection under 35 U.S.C. 103(a) are persuasive. The rejection is withdrawn.

Allowable Subject Matter
Claims 1-5, 7-17 and 19-20 are allowed.
The following is an examiner’s statement for allowance: 
The closest prior art Miller et al. (US 20120284791 A1) discloses a method for identify the most suitable, parsimonious set of tests to use with respect to prioritized, sequential anomaly detection in a collected batch of sample data. While the focus is on detecting anomalies in network traffic flows and classifying network traffic flows into application types, the methods are also applicable to other anomaly detection and classification application settings, including detecting email spam, (e.g. credit card) fraud detection, detecting imposters, unusual event detection (for example, in images 
The closest prior art Baxley et al. (US 20160127931 A1) discloses a method for detecting and classifying wireless attacks on wireless devices and networks through determining a physical position of a radio transmitter. A physical model for electromagnetic signal propagation within the electromagnetic environment may be established. Radio frequency signal power levels associated with the radio transmitter may be received from one or more radio frequency sensors. Parameters associated with the physical model may be estimated for one or more test locations within the electromagnetic environment. An error metric between the received radio frequency signal power levels and the physical model may be computed for the one or more test locations. Bounds on the parameters associated with the physical model may be established to prune away physically impossible solutions. The parameters associated with the physical model may be optimized across the one or more test locations to establish a preferred location estimate for the radio transmitter. 
The prior arts of record either taken alone or in combination neither anticipates nor renders obvious the claimed subject matter of the instant application that is taken as a whole including the particular features incorporated in each independent claims:
“extracting a first plurality of features from the first plurality of sensor datasets, wherein for each modality, a scattering transform of the sensor datasets is quantized into a binary feature vector and a deep propagation network is used to merge the binary feature vectors, producing statistical signatures comprising a set of parameters obtained by maximizing likelihood of the binary feature vectors and conditional distribution 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHU CHUN GAO whose telephone number is (571)270-5999. The examiner can normally be reached on Monday - Thursday 6:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KRISTINE KINCAID can be reached on 571-272-4603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SHU CHUN GAO/Examiner, Art Unit 2437


/MATTHEW SMITHERS/Primary Examiner, Art Unit 2437